Cite as 2015 Ark. App. 401

                  ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                        No. CR-14-824


KENDRICKS HILL                                      Opinion Delivered   June 17, 2015
                                APPELLANT
                                                    APPEAL FROM THE GARLAND
                                                    COUNTY CIRCUIT COURT
V.                                                  [NO. CR-2013-456-IV]

                                                    HONORABLE MARCIA R.
                                                    HEARNSBERGER, JUDGE
STATE OF ARKANSAS
                                   APPELLEE         SUPPLEMENTAL ADDENDUM
                                                    ORDERED



                            PHILLIP T. WHITEAKER, Judge


       A Garland County jury convicted appellant Kendricks Hill of one count each of

possession of a controlled substance, carrying a weapon, and public intoxication. His sole

argument on appeal is that the circuit court erred in denying his request for a continuance

after his original lawyer became ill and a new attorney had to be appointed for him days

before his case was scheduled to be tried. We are unable to reach the merits of Hill’s

arguments at this time due to deficiencies in his addendum.

       Arkansas Supreme Court Rule 4-2(a)(8) requires that an appellant’s brief include an

addendum consisting of all documents essential to the appellate court’s resolution of the issues

on appeal. In a case involving a jury trial, Rule 4-2(a)(8) further specifies that the jury-verdict

forms must be included in the addendum. Id. Because Hill has not included the jury-verdict
                                Cite as 2015 Ark. App. 401

forms in his addendum, we order him to correct this deficiency by filing a supplemental

addendum within seven calendar days from the date of this opinion. See Ark. Sup. Ct. R. 4-

2(b)(4). We further encourage appellate counsel to review our rules to determine if any

additional pleadings must be included in the addendum.

      Supplemental addendum ordered.

      KINARD and HOOFMAN , JJ., agree.

      Cross, Gunter, Witherspoon & Galchus, P.C., by: Misty Wilson Borkowski, for appellant.

      Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                              2